Blackford, J.
The award in this case, should have been returned to the Circuit Court, at the September term, 1819, which was the time limited for that purpose by the bonds of submission. No return was then made; nor does any consent appear to have been given for an enlargement of the time. This entire disregard of the subject at the proper time, prevents the party from deriving any benefit from the award subsequently re' turned (1).
Holman, J., was absent in consequence of indisposition.

Per Curiam.

The judgment on the award in this case is reversed, with costs. Cause remanded for further proceedings.

 Vide Mitts v. Conner, in this Court, ante, p. 7.